DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  In claims 22 and 23 the clause “including an ethylene acrylate copolymer have a melt flow index” constitutes improper and confusing sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1,  the clauses “said expandable material” or “the expandable material” lack expressed antecedent basis.
In claim 1, the term “usually” renders the claim indefinite because it is unclear whether the limitations following the are are part of the claimed invention.
In claim 3, it is not apparent whether the claimed “a vehicle pillar” is the same of different from “an automotive vehicle pillar” claimed in claim 1.
In claim 7, it is not apparent how the claimed “hollow structural member” relates to the “automotive vehicle pillar” claimed in claim 1 amd hoe the wall associated with the pillar is a wall of a hollow structural member.
Similarly, in claim 8,  it is not apparent how “said wall is an automotive vehicle body panel or reinforcement member” when it is associated with the pillar as per claim 1.
In claims 13, the term “the adhesive” lacks expressed antecedent basis. 
In claims 14 and 15 it is not apparent whether the claims “the material” refers to previously claimed  “said expandable material” or “the expandable material” or the “thermoplastic foamable acoustical polymer material.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-3, 6-8,10 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2006/0127584 to Lande et al., (hereinafter “Lande”) alone or in combination with US  PGpub 2003/0062739 to Bock, (hereinafter “Bock”).
Lande discloses a system for sealing a cavity of an automotive vehicle frame.  See the entire document.  The system disclosed by Lade comprises a wall a wall associated with an automotive vehicle structure; and (b) a thermoplastic foamable acoustical polymer expandable material disposed by an extruder over at least a portion of said wall and in contact with said wall prior to expansion of said expandable material.  The entire documents, claims,  figures. 
The expansion rate of the expandable material, when exposed to heat,  is up to 2000 %, thus fully anticipating the claimed expansion of at least 400% or at least 800 % . See, for example, [0040]. 
The reference expressly discloses various polyolefins (inherently thermoplastic polymers) as suitable materials for foamable materials, which are also inherently dry at room temperature after foaming.  See, for example, [0031]. 
It is reasonably believed that the disclosed materials [0031], when foamed at elevated temperatures, are inherently more oil absorptive and more adhesive than the walls of the pillar, thus inherently wetting the surface to which it is applied to absorb oil and other contaminants on the surface to improve adhesion.  
The automotive vehicle structure may be a pillar [00104],  which is a hollow reinforcement member, and the foamable material may be applied to the walls of the pillars. 
As discussed by Lande, the foamable material may be applied to welded bodies, making the claimed cavity of an automotive vehicle body in white at least obvious. 
See aslo discussion in Bock, expressly teachings that foamable sound absorbing foams are commonly placed inside of automotive cavities, such as inside pillars, adjacent to the inner walls of pillars.  [0003-4, 09, etc.}.  Since Lande expressly discloses that the  foamable materials are used as such, i.e., sound absorption material, application of such foamable materials to the interior wall of the pillar (hollow structure) that also has an exposed surface would have been at least obvious. 
The invention as claimed, therefore would have been fully obvious from the disclosure of Lande alone or in combination of Lande with Bock and choosing a specific  hollow part, i.e., a pillar  and applying the foamable composition inside of such hollow member over the interior wall of the pillar would have been obvious from  expressed teachinsg of Lande (disclosing pillars) and Bock also disclosing such application of foa=mable composition to pillars commonly known in the art. 
Claim 1-3 and  6- 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lande alone or in  combination with Bock and further in combination with US 2013/0186551 to Henry et al.,  (hereinafter “Henry”).
This is the alternative rejection of claims 1-3, 6-8,10 and 19.
The disclosures of Lande and Bock are discussed above.
While expressly disclosing polyolefin copolymers (including ethylene based copolymers) as suitable foamable materials Lande does not specifically disclose blends of ethylene copolymers as claimed. 
Henry discloses ethylene copolymer blends corresponding to the claimed, and  further expressly discloses adhesive foamable compositions based on those blend.   See the entire document, and illustrative examples, for specific copolymers and also [0040]  for properties (such as melt index of ethylene acrylate copolymer) that fully correspond to the claimed polymers/properties.
Henry further expressly discloses that foams are dry to the touch at room temperature. 
Henry further expressly discloses that such foamable adhesive compositions are suitable for applications as specifically disclosed in US PGPub 2006/0127584, i.e., Lande.  See  Henry [0018].
	Henry further expressly discloses that the foamable materials of his invention includes a first cross linking agent and a second cross linking agent with two activation temperatures.
Properties of the two crosslinking agents used in illustrative examples fully correspond to the properties of the first and the second cross linking agents as claimed.  See, for example, Table in [0055] and discussion in [0019-20].  
	Henry further discusses that the foamable materials wets the surface to which it is applied which improves the absorption of any oil and other contaminants on the surface to improve adhesion [0016]. 
Nether of the cited references addresses the adhesion-properties between the wall and the expandable thermoplastic foamable material.  However, since the expandable foamable material disclosed by Henry is substantially identical to the claimed material (and the material disclosed in the instant application) and the automotive pillar walls are made of conventionaly known materials, it is expected that the  adhesion-properties between the wall and the expandable thermoplastic foamable material as claimed would be met by applications of the materials disclosed by Henry to  an automotive pillar.  The burden is shifted to the applicants to provide factual evidence to the contrary. 
The invention as claimed, therefore, would h ave been obvious from the combined teaching of the cited references and using the expandable thermoplastic foamable material as disclose by Henry in the systems of Lande (alone  or as combined with Bock) would have been obvious in view of expressed teachings of Henry that the materials of his invention as suitable for  use in invention of Lande and with reasonable expectation of obtain the resulting system with properties consistent with the properties  of the materials disclosed by Henry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ